     Case 3:19-cv-00332-MMD-WGC Document 27 Filed 11/17/20 Page 1 of 1




1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      ANTHONY J. BROOKS,                               Case No. 3:19-cv-00332-MMD-WGC

7                                         Plaintiff,                  ORDER
              v.
8
       DONALD J. TRUMP, et al.,
9
                                     Defendants.
10

11           Before the Court is Defendants’ Motion to Dismiss Plaintiff’s Complaint for Failure
12    to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(1) (“Motion”) filed on March 9, 2020.
13    (ECF No. 25.) The time for Plaintiff to respond has long expired and to date, Plaintiff has
14    failed to respond to the Motion. Local Rule 7-2(d) provides that "[t]he failure of an
15    opposing party to file points and authorities in response to any motion, except a motion
16    under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the
17    granting of the motion." Plaintiff has failed to respond to the Motion. The Court therefore
18    grants the Motion. However, the Court exercises its discretion to dismiss the Complaint
19    without prejudice.
20           It is therefore ordered that Defendants Motion to Dismiss (ECF No. 25) is granted.
21           It is further ordered that Plaintiff’s Complaint (ECF No. 17) is dismissed without
22    prejudice.
23           The Clerk of Court is directed to enter judgment accordingly and close this case.
24           DATED THIS 17th Day of November 2020.
25

26
                                                MIRANDA M. DU
27                                              CHIEF UNITED STATES DISTRICT JUDGE
28
